DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to as the form of claims is improper.   Where a claim sets forth a plurality of elements or steps, as in the instant claims, each element or step should be separated by a line indentation.  See MPEP 608.01(m) and 37 CFR 1.75(i).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the language “various parts of the system together” (claim 1) is indefinite as it is unclear what “various parts” are being referred to. 
Further, the use of the claim language “etc.” (see e.g., claims 4, 5) is also indefinite as it is unclear what else is being claimed.

Further, the use of the claim language “consists of a number of delivery devices containing different sample sorting information” (claim 7) is also indefinite as it is unclear what “number” is being claimed or what is regarded as “different”.  Further, the language “the delivery system” (claim 7) lacks proper antecedent basis.
Further, the claim language “which has no particular requirement for the surface of the detected aero aluminum sample that may contain oil, paint or coating” (claim 9) is non-sensical and thus indefinite.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchter et al. (“Buchter”)(US 2017/0261437) in view of legal precedent.
Buchter (fig.) teaches a fully automatic online system sorting and recovery system based on LIBS technology comprising

a surface treatment unit (para. 49-57 teaching laser 3 that generates cleaning pulses as well as analysis pulses for LIBS),
 a material positioning unit (para. 41-43 teaching positioning unit utilizing 3D scanning),
an LIBS analysis and detection unit (para. 49-57 teaching laser, spectrometer and control unit for LIBS analysis and sorting),
a transfer unit (conveyor 1) and
a sorting and recovery unit (para. 53-56 teaching sorting unit and collecting containers), 
the material positioning unit is configured to scan profile information of the samples by a three-dimensional morphology scanning sensor and transmits this information to the LIBS analysis and detection unit via a cable (para. 39-43 with cable inherent);
 the samples are further transferred by the transfer unit to the LIBS analysis and detection unit which receives the synchronization signal from the material positioning unit and emits laser according to the speed of the conveyor belt when the sample is passed, to irradiate the surface of the treated samples, and a spectral signal is introduced into a spectrometer by an optical fiber for collecting and processing, so as to determine grade information of the samples (para. 39-41, 51-52, 55-57 wherein optical fiber is inherent in spectrometer);
the detected samples are transferred by the transfer unit to the sorting and recovery unit, and based on the detected sample grade information, the samples are slid into respective baskets via the chute when passing through the different baskets (fig. showing collecting containers; para. 55-57 teaching sorting based on material composition). 
Further, Applicant is respectfully reminded that the material or article worked upon by the apparatus (e.g., aero aluminum) does not limit apparatus claims.  See MPEP 2115.
Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of having-  
(re: certain elements of claim 1) the samples be aero aluminum; or
the transfer unit configured to drive the conveying belt by using a stepper motor;
(re: claim 8) wherein an accuracy rate of sorting and recovery of not less than 90% is achieved at a detection speed of 1 block/second;
(re: claim 9) wherein the surface of the detected aero aluminum sample may contain oil, paint or coating;
(re: claim 10) the system for use in, but not limited to, sorting and recovery of aero aluminum alloys (para. 49-57 teaching sorting system with control unit, wherein system is capable of sorting various materials based on material composition). 

Buchter further teaches
 (re: claim 4) wherein the material positioning unit is configured for determining the shape and height information of the material by scanning the surface profile information of the sample using a three-dimensional morphology scanning sensor, recording the sample profile and height information, and sending such information to the LIBS detection unit via a cable (para. 41-43). 

Buchter as set forth above teaches all that is claimed except for expressly teaching

Here, it is noted that Buchter already teaches a surface treatment unit and positioning unit and merely utilizes a more efficient configuration by allowing the system to use positioning data earlier in the sorting process (para. 40-41).  Further, the claimed features relating to the mere configuration of known features, such as the material positioning unit, can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.VI.C. (teaching that changing position of known elements is obvious and matter of design choice); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in legal precedent as described above.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Buchter for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
July 15, 2021